Appeal by defendant from a judgment of the Supreme Court, Kings County (Sullivan, J.), *409rendered June 14, 1983, convicting him of robbery in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence as a second felony offender.
Judgment affirmed.
We find no error in the court’s Sandoval or suppression rulings (see, People v Sandoval, 34 NY2d 371; People v Pavao, 59 NY2d 282; United States v Reid, 517 F2d 953,965-966, n 15). We have reviewed defendant’s other contentions and find them to be without merit. Lazer, J. P., Thompson, O’Connor and Niehoff, JJ., concur.